ACCEPTED
                                                                                03-15-00340-CV
                                                                                        6965978
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                           9/18/2015 3:27:08 PM
                                                                              JEFFREY D. KYLE
                                 03                                                      CLERK
                     CAUSE NO. 01-15-00340-CV

                    IN THE COURT OF APPEALS            FILED IN
                                                3rd COURT OF APPEALS
                            FOR THE                 AUSTIN, TEXAS
                THIRD JUDICIAL DISTRICT OF TEXAS9/18/2015 3:27:08 PM
                         AUSTIN, TEXAS            JEFFREY D. KYLE
                                                            Clerk
______________________________________________________________________

             CHRISTOPHER JAROSZEWICZ, APPELLANT

                                 VS.

        TEXAS DEPARTMENT OF PUBLIC SAFETY, APPELLEE
______________________________________________________________________

     ON APPEAL FROM THE COUNTY COURT AT LAW NO. TWO
                  TRAVIS COUNTY, TEXAS
              TRIAL COURT NO. C-1-CV-15-001468

            SECOND MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF
_________________________________________________________________

                                       KEVIN FINE
                                       State Bar No. 00790682
                                       P.O. Box 312
                                       Boerne, Texas 78006
                                       512-593-1383/Hill Country (ofc)
                                       713-299-1923/Houston (cell)
                                       888-803-8721
                                       kfine@kevinfinelaw.com

                                       ATTORNEY FOR APPELLANT
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      COMES NOW, Christopher Jaroszcewicz, Appellant in the above-styled and

numbered cause and, pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d), files this

Second Motion to Extend Time to File Appellant's Brief, and with respect thereto,

would show the Court the following:

      Appellant's Brief is currently due on September 16, 2015.

      Counsel for Appellant requests a 30 day extension of time to file Appellant’s

Brief making the brief due on September 16, 2015.          This is Appellant’s second

request for extension of time to file the opening brief.

      Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension.

      Counsel has not received a copy of the Clerk’s file in this cause.

Additionally, counsel was hired on a federal case, within the last three weeks,

which originated out of the Western District of Illinois, and was then transferred to

the Western District of Texas. There have been two detention hearings in that

case, one in Chicago and the other in San Antonio. Counsel for Appellant seeks

this extension of time to be able to properly and thoroughly prepare Appellant’s

Brief. This request is not sought for delay, but so that justice may be done.




                                           1
                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays the Court

grant this motion.

                                             RESPECTFULLY SUBMITTED,

                                             __/s/ Kevin Fine_______________
                                             KEVIN FINE
                                             State Bar No. 00790682
                                             P.O. Box 312
                                             Boerne, Texas 78006
                                             512-593-1383/Hill Country (ofc)
                                             713-299-1923/Houston (cell)
                                             888-803-8721
                                             kfine@kevinfinelaw.com

                                             ATTORNEY FOR APPELLANT

                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above motion was
provided to the Travis County Attorney’s Office via efiling on this the 16th day of
September, 2015.
                                          ___/s/ Kevin Fine_____________
                                          KEVIN FINE

                       CERTIFICATE OF CONFERENCE

      I hereby certify that I made efforts to contact, but was unable to connect with
opposing counsel, Mr. Kevin Givens, in order to confer with him concerning
whether he has any objections to this motion.

      SIGNED this the 18th day of August, 2015.

                                             ___/s/ Kevin Fine______________
                                             KEVIN FINE



                                         2